Mr. Justice Pam delivered the opinion of the court. Abstract of the Decision. Brokers, § 37*—when not procuring cause. Where a salesman in the employ of a broker submitted to the owner of property an offer of a prospective purchaser, which the owner declined on account of the amount of commission which he would be required to pay out of the sum offered, and his client then abandoned the idea of purchasing the property, but afterwards purchased the same property for the sum previously offered, through another agent, who accepted less commission than was demanded by the salesman who had in the meantime entered the employ of plaintiffs, also brokers, and who testified that he had notified the owner of his change of employment and had thereafter again taken the matter up with the purchaser, which was denied by the latter, it was helct, in view of all the evidence, that plaintiffs were not the procuring cause and hence were not entitled to commissions.